UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-50619 MOMENTUM BIOFUELS, INC. (Formerly known as TONGA CAPITAL CORPORATION) (Exact name of registrant as specified in its charter) Colorado 84-1069035 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2600 South Shore Blvd., Suite 100, League City, TX 77573 (Address of principal executive offices) (281) 334-5161 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of share outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As ofNovember 3, 2007, there were 54,813,756 shares of the registrant's sole class of common shares outstanding. Yes [ ] No [X] 1 Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management's Discussion and Analysis 14 Item 3. Controls and Procedures 18 Item 3A (T). Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings -Not Applicable 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities - Not Applicable 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information - Not Applicable 19 Item 6. Exhibits 19 Signatures 20 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements For financial information, please see the financial statements and the notes thereto, attached hereto and incorporated herein by this reference. The financial statements have been prepared by Momentum Biofuels, Inc (formerly known as Tonga Capital Corporation) without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as allowed by such rules and regulations, and management believes that the disclosures are adequate to make the information presented not misleading. These financial statements include all of the adjustments which, in the opinion of management, are necessary to a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. These financial statements should be read in conjunction with the audited financial statements at December 31, 2006, included in the Company's Form 10-KSB. 3 MOMENTUM BIOFUELS, INC. (Formerly known as TONGA CAPITAL CORPORATION) Consolidated Balance Sheets (Unaudited) September 30, 2007 December 31, 2006 ASSETS Current assets Cash $ 2,127,274 $ 19,477 Accounts Receivable 49,687 - Inventories 31,671 - Prepaid expenses 55,453 39,297 Total current assets 2,264,085 58,774 Property & equipment, net of accumulated depreciation and amortization of $148,866 and $2,178, respectively 3,375,127 59,301 Asset being developed for our own use - 2,517,331 Security deposits 26,278 26,278 TOTAL ASSETS $ 5,665,490 $ 2,661,684 LIABILITIES AND STOCKHOLDERS' EQUITY: Current Liabilities Accounts payable $ 68,727 $ 487,299 Accrued expense - related party - 30,348 Accrued expenses - Other 150,416 100,756 Notes payable - 165,000 Notes payable - related parties 586,769 510,129 Convertible notes payable - 500,000 Total Current Liabilities 805,912 1,793,532 Stockholders' Equity Common stock, $0.01 par value; 500,000,000 shares authorized, 54,813,756 and 49,166,514 shares issued and outstanding on September 30, 2007 and December 31, 2006, respectively 548,137 491,665 Additional paid-in capital 12,831,122 1,655,106 Accumulated deficit (8,519,681 ) (1,278,619 ) Total Stockholders' Equity 4,859,578 868,152 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,665,490 $ 2,661,684 See the accompanying notes to the consolidated financial statements 4 MOMENTUM BIOFUELS, INC. (Formerly known as TONGA CAPITAL CORPORATION) Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Nine Months Ended September 30, 2007 From Inception (May 8, 2006) To September 30, 2006 Revenue $ 389,697 $ -0- $ 487,486 $ -0- Cost of goods sold 434,313 -0- 561,534 -0- Gross Loss (44,616 ) -0- (74,048 ) -0- Operational Expenses Plant operating expenses 379,564 52,555 485,426 59,805 General and administrative 2,095,565 207,781 6,650,409 331,299 Recapitalization expense -0- -0- -0- 400,000 Total Operational Expense 2,475,129 260,336 7,135,835 791,104 Loss from operations (2,519,745 ) (260,336 ) (7,209,883 ) (791,104 ) Other Income (Expense) Interest income 8,913 1,543 10,954 1,826 Interest expense (24,666 ) (53,561 ) (42,133 ) (65,879 ) Net Other Income (Expense) (15,753 ) (52,018 ) (31,179 ) (64,053 ) Net Loss $ (2,535,498 ) $ (312,354 ) $ (7,241,062 ) $ (855,157 ) Per Share Information Weighted average number of common shares outstanding 52,791,432 47,537,914 51,315,424 44,535,552 Net Loss per Share $ (0.05 ) $ (0.01 ) $ (0.14 ) $ (0.02 ) See the accompanying notes to the consolidated financial statements 5 MOMENTUM BIOFUELS, INC. (Formerly known as TONGA CAPITAL CORPORATION) Consolidated Statement of Stockholders' Equity For the nine months ending September 30, 2007 (Unaudited) Additional Common Stock Paid-In Accumulated Shares Amount Capital Deficit Totals Balance - December 31, 2006 49,166,514 $ 491,665 $ 1,655,106 $ (1,278,619 ) $ 868,152 Shares issued in private placement for cash 5,111,500 51,115 4,969,522 5,020,637 Note conversion 500,000 5,000 500,000 500,000 Conversion of interest on note 35,742 357 30,385 35,742 Directors stock based compensation 450,000 450,000 Issuance of warrants for services 566,474 566,474 Employee stock option compensation 4,659,635 4,659,635 Net loss (7,241,062 ) (7,241,062 ) Balance - September 30, 2007 54,813,756 $ 548,137 $ 12,831,122 $ (8,519,681 ) $ 4,859,578 See the accompanying notes to the consolidated financial statements 6 MOMENTUM BIOFUELS, INC. (Formerly known as TONGA CAPITAL CORPORATION) Consolidated Statements of Cash Flows (Unaudited) Nine Months Inception Ended (May 8, 2006) To September30, September30, 2007 2006 Cash Flows from Operating Activities Net Loss $ (7,241,062 ) $ (855,157 ) Adjustments to reconcile net loss to cash used in operating activities Depreciation and amortization 146,688 823 Interest expense - amortization of debt discount - 53,751 Imputed interest on related-party note - 3,906 Recapitalization expense - 400,000 Warrants issued for services 566,474 Directors stock based compensation 450,000 Employee stock option compensation costs 4,659,635 Changes in Assets and Liabilities: Increase in accounts receivable (49,686 ) Increase in inventory (31,671 ) Increase in prepaid expenses (16,156 ) (Decrease) Increase in accounts payable (418,572 ) 158,475 Increase in accrued expenses 129,514 7,339 Security deposit Prepaid expense (37,912 ) Net Cash Used in Operating Activities (1,804,836 ) (268,775 ) Cash Flows from Investing Activities Acquisition of fixed assets (945,184 ) (1,266,651 ) Increase in security deposits - (26,278 ) Net Cash Used in Investing Activities (945,184 ) (1,292,929 ) Cash Flows from Financing Activities Payment of note payable (230,556 ) Proceeds from related party notes payable 250,000 Proceeds from convertible notes payable 250,000 See the accompanying notes to the consolidated financial statements Continued… 7 MOMENTUM BIOFUELS, INC. (formerly known as Tonga Capital Corporation) Consolidated Statement of Cash Flows (Unaudited) Continued Nine Months Inception Ended (May 8, 2006) To September 30, September 30, 2007 2006 Loans from shareholders 67,736 Stock issued for cash 5,111,500 1,067,167 Offering costs (90,863 ) Cost contributed by principal owner - 6,478 Net Cash Provided by Financing Activities 4,857,817 1,573,645 Net Increase in Cash 2,107,797 11,941 Cash and cash equivalents - Beginning of period 19,477 - Cash and cash equivalents - End of period $ 2,127,274 $ 11,941 Supplemental Disclosure of Cash Flow Information: Cash Paid During the period for: Interest $ 40,403 $ 882 Income Taxes $ - - Non-Cash Transactions Investing activities: Capitalized interest during construction period $ 36,953 $ 127,061 Financing activities Note payable issued for recapitalization $ - $ 400,000 Note payable converted to stock $ 500,000 See the accompanying notes to the consolidated financial statements 8 MOMENTUM BIOFUELS, INC. (Formerly known as TONGA CAPITAL CORPORATION) Notes to the Consolidated Financial Statements As of September 30, 2007 (Unaudited) Note 1Basis of Presentation The accompanying unaudited interim consolidated financial statements of Momentum Biofuels, Inc. (formerly known as Tonga Capital Corporation, “Momentum”)) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the rules and regulations of the Securities and Exchange Commission. They do not include all information and notes required by U. S. generally accepted accounting principles for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes contained in Momentum’s Annual Report on Form 10-KSB for the period from inception (May 8, 2006) through December 31, 2006. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the full year. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Momentum began producing biodiesel fuel in the quarter ended June 30, 2007 and began selling this product. While revenues generated from sales of produced biodiesel were relatively minor in volume and amount, management considers Momentum as having moved out of the development stage entity status capable of full production and operations. Note 2Summary of Significant Accounting Policies Accounting Policies implemented since Momentum (formerly known as Tonga Capital Corporation) filed its Annual Report on Form 10-KSB for the period from inception (May 8, 2006) through December 31, 2006, include the following: Share-Based Compensation Momentum measures all share-based payments, including grants of employee stock options, using a fair-value based method in accordance with Statement of Financial Accounting Standards No.123R, “Share-Based Payments.”The cost of services received in exchange for awards of equity instruments is recognized in the statement of operations based on the grant date fair value of those awards amortized over the requisite service period. Momentum utilizes a standard option pricing model, the Black-Scholes model, to measure the fair value of stock options granted. Inventories Inventories are stated at the lower ofaverage cost basis or market. Abnormal amounts of idle facility expense, freight, handling costs, and wasted materials (spoilage) are recognized as current-period charges.Fixed production overhead is allocated to the costs of conversion into inventories based on the normal capacity of the production facilities.As of September 30, 2007, inventory consisted of the following: Finished Goods $ 9,228 Work-In-Process -0- Raw Materials $22,443 Total $31,671 9 Accounts Receivable Accounts receivable are presented at face value, net of the allowance for doubtful accounts. The allowance for doubtful accounts is established through provisions charged against income and is maintained at a level believed adequate by management to absorb estimated bad debts based on historical experience and current economic conditions. Management believes all receivables will be collected and therefore the allowance has been established to be zero at September 30, 2007. Revenue Recognition Momentum recognizes revenue from product sales when the products are shipped or delivered and the title and risk of loss pass to the customer. Provisions for any product returns or discounts given to customers are accounted for as reductions in revenues in the same period revenues are recorded. Note 3 - Going Concern Momentumhas incurred significant losses from operations since inception, and currently, has limited financial resources. These factors raise substantial doubt about Momentum's ability to continue as a going concern.Momentum's financial statements for the nine months ended September 30, 2007 have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The company currently has an accumulated deficit of $8,519,681 through September 30, 2007. Momentum has earned minimal revenue from operations. Momentum's ability to continue as a going concern is dependent upon its ability to develop additional sources of capital and, ultimately, achieve profitable operations. The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. Note 4 - Property Plant and Equipment Momentum constructed equipment for its own use totaling $3,414,592. On June 25, 2007, these assets were placed into service pursuant to applicable accounting principles. Property and equipment is recorded at cost and depreciated on the straight-line method over the estimated useful lives of the various classes of depreciable property as follows: Plant 3,414,592 7 years Plant machinery and equipment 25,246 3-5 years Office furniture and equipment 23,208 7 years Computer equipment 24,104 3 years Computer software 3,220 5 years Leasehold Improvements 33,624 5-6 years Expenditures for normal repairs and maintenance are charged to expense as incurred. The cost and related accumulated depreciation of assets sold or otherwise disposed of are removed from the accounts, and any gain or loss is included in operations. For the nine months ended September 30, 2007, depreciation and amortization expense was $146,688.As of September 30, 2007, accumulated depreciation and amortization was $148,886. 10 Note 5 - Stockholders' Equity During the nine months ended September 30, 2007, Momentum sold 5,111,500 common shares for $5,020,637 net of offering costs of $90,863. The shares were sold at a price of $1.00 per share. On August 31, 2007, the April 16, 2007 private placement memorandum was closed out with a total of 4,261,500 shares of stock subscribed and accepted.These shares were sold at $1.00 per share.The proceeds, net of offering costs, were $4,200,637. See Note 7 regarding restricted common stock issued in connection with convertible debt. During the nine-months ended September 30, 2007, Momentum issued warrants exercisable at $1 per share for 1,012,000 common shares. Warrants for 10,000 shares will expire on January 31, 2017, 2,000 shares will expire on February 1, 2012 and the remaining 1,000,000 will expire on August 31, 2009. Note 6 -Related Party Transactions On April 2, 2007, Momentum engaged Charles T. Phillips, a former officer and director, as a consultant. Mr. Phillips will receive $12,500 monthly beginning September 1, 2007 for two years. The agreement provides for the placement of certain restrictions on the sale of common shares held by Mr. Phillips. In addition, Momentum borrowed $71,942 from Mr. Phillips, repayable with 8.5% interest per annum on January 8, 2007.Mr. Phillips and Momentum have executed a forbearance agreement extending the due date of the note to December 31, 2007. Momentum borrowed $400,000 from Ultimate Investments Corporation on June 30, 2006.The loan was originally non-interest bearing and due 90 days from the date of the note.After such date, interest accrues at the default rate of 12% per annum.On April 3, 2007, Ultimate Investments Corporation and Momentum executed a forbearance agreement which allows Momentum to make scheduled payments of principal and interest through December 31, 2007. Momentumborrowed $115,000 in December 2006 from Mr. Don Guggenheim, a current shareholder.The notes payable were due on January 8, 2007.On September 9, 2007, the note, including accrued interest was paid in full. On December 8, 2006, Momentum borrowed $50,000 from Mr. Richard Cilento, Jr., a current Board member.This promissory note accrues interest at 8.5% per annum and had adue date of January 8, 2007. On June 30, 2007, Mr. Cilento and Momentum executed a forbearance agreement which allows Momentum to remit a lump sum payment for both interest and principal no later than November 16, 2007. Momentum entered into a consulting agreement with Coastal Safety & Environmental Systems, LLC, which is a related party.The agreement provided for a monthly fee payable to Coastal of $30,000 plus a monthly automobile allowance of $1,800.On September 13, 2007 (effective September 1, 2007), the contract was terminated in conjunction with an employment agreement with Coastal Safety & Environmental Systems, LLC’s member, Mr. David Pearce. For the nine months ended September 30, 2007, Momentum incurred a total of $179,652 in consulting fees in relation to such contract.The balance payable on the contract of $50,000 was converted to a promissory note bearing 8.5% interest payable monthly for six months, the final payment to include all principal and interest due. On July 19, 2007, Momentum borrowed $55,923 from Mr. Barent W. Cater, then CEO/President and Chairman of the Board of Directors.This promissory note accrues interest at 8.5% per annum and had a due date of December 31, 2007.Under the terms of Mr. Cater’s Separation Agreement, effective October 16, 2007, the total principal and accrued interest was paid in full. Note 7 - Convertible Notes Payable On April 3, 2007, The West Hampton Special Situation Fund, LLC converted the principal and interest due on the $250,000 note into 275,742 common shares. In addition, The Elevation Fund, LLC received 10,000 common shares as an origination fee for arranging the debt. On April 3, 2007, the Kirby Enterprise Fund, LLC and Kearney Holdings, LLC converted the principal due on the $250,000 in notes held by them into 250,000 common shares, with the interest to be paid in cash. Note 8 - Executive Compensation Momentum hired Messrs. Barent Cater, Stuart Cater and Jim O'Neal on April 20, 2007, with an effective date of March 1, 2007. Under the employment agreements, Barent Cater received the option to purchase 5,000,000 common shares at $1.00 per share and Stuart Cater and Jim O'Neal each received an option to purchase 2,000,000 common shares at $1.00 per share. The grant date for the options was the date that all terms related to the employment agreement and option vesting schedule were agreed to by both parties, which as stated in the employment contracts, was the date the agreements were executed, April 20, 2007. The options vest over a three-year period beginning on the effective date of the employment agreements. At the grant date, April 20, 2007, the fair value of these executive options was $15,787,938.Momentum recorded initial compensation expense at the time of grant in the amount of $3,864,756 and is amortizing the balance of $11,923,182 over the remaining amortization period.The assumptionsused to value the options includeanexpectedterm of 5years,a risk freeinterestrate of 4.58%,expectedvolatilityusing comparablecompanyvolatility of184.83%, an exercise price of $1 and a stock price on the date of grant of $1.80. 11 Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2007 - $ - - Granted 9,000,000 1.00 4.81 Exercised - Forfeited - Expired - - - Outstanding at September 30, 2007 9,000,000 $ 1.00 4.81 $ - Exercisable 1,750,000 $ 1.00 4.81 $ - Weighted-average grant-date fair value of options granted during the period: $ 15,787,938 Compensation costs recognized during the period $ 4,659,635 Unrecognized compensation cost related to non-vested share based compensation $ 11,128,303 Weighted-average recognition period of unrecognized compensation cost 3.75 years Total grant date fair value of shares vested during period $ 3,069,877 Messrs. Barent Cater, Stuart Cater and James O’Neal entered into Separation Agreements with the Company and resigned from their respective positions with Momentum.See Subsequent Events section for additional details. Note 9 – Warrants On August 31, 2007, Momentum entered into an arrangement with TES Energy Development, LLC to jointly commence on a feasibility study to determine the viability of developing a biodiesel plant.In consideration for such arrangement, the Momentum granted TES Energy Development LLC 1 million warrants at a $1 per share exercise price with a 2 year exercise period. At the grant date, August 31, 2007, the fair value of these warrants was $547,579.Momentum recorded consulting expense in the current period of that amount.The assumptionsused to value the warrants includeimmediate vesting at the grant date,a risk freeinterestrate of 6.5%,expectedvolatilityusing comparablecompanyvolatility of109%, an exercise price of $1 and a stock price on the date of grant of $0.95.The warrants exercise period ends on August 31, 2009. Warrant activity for the period from Inception (May 8, 2006) through September 30, 2007 is as follows: Grant Expiration Exercise Outstanding New Outstanding Date Date Price 12/31/2006 Grants Exercises 09/30/2007 6/27/16 $1.00 120,000 120,000 01/31/2007 01/31/2017 1.00 10,000 10,000 02/1/2007 02/01/2012 1.00 2,000 2,000 8/31/07 8/31/09 1.00 1,000,000 1,000,000 Totals 120,000 1,012,000 1,132,000 The weighted average exercise price for all warrants outstanding as of September 30, 2007 was $1.00. 12 Note 10 - Subsequent Events On October 10, 2007, Momentum Capital Corporation (Momentum) held its AnnualShareholders’ Meeting.Among the business conducted at the meeting was theelection of the Momentum’s Board of Directors.Messrs. Richard C.Cilento,Richard A. Robert, Jeffrey P. Ploen, David M. Fick, John V. Olsen, Richard K.Reiling and Gregory A. Enders were elected as directors.Barent W. Cater, theChiefExecutiveOfficerof theCompany,was notelectedto theBoardofDirectors. All directors were elected to serve a one-year term. In addition, at Momentum’s(formerly known as Tonga Capital Corporation) Annual Shareholders' Meeting onOctober 10, 2007, a majority of the shareholders approved a resolution to change Momentum’s name to Momentum Biofuels, Inc. Effective November 1, 2007, Momentum has amended its Articles ofIncorporation to reflect the new name, Momentum Biofuels, Inc. In addition, the Momentum has been assigned a new trading symbol for its common stock, whichtrades on the Over-the-Counter BulletinBoard.Momentum’s new symbol isMMBF.OB. On October 16, 2007 and October 19, 2007, Messrs. Barent W. Cater and Stuart C. Cater entered into Separation Agreements with Momentum and resigned their positions of Chief Executive Officer /President and Chief Financial Officer, respectively. Also, on October 19, 2007, Mr. James O’Neal entered into a Separation Agreement with the Momentum and resigned his position as Chief Operating Officer. In conjunction with the executed separation agreements, a total of 6,750,000 options were forfeited. On October 20, 2007, the Board of Directors of Momentum appointed Mr. Gregory A. Enders as the Chief Executive Officer and President of the Company.Mr. Enders has served as a director of Momentum, since October 10,2007. Note 11 – New Accounting Pronouncements In June2006, the Financial Accounting Standards Board (FASB)issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109” (FIN 48). This Interpretation provides guidance on recognition, classification and disclosure concerning uncertain tax liabilities. The evaluation of a tax position requires recognition of a tax benefit if it is more likely than not it will be sustained upon examination. We adopted this Interpretation effective January1, 2007. The adoption did not have a material impact on our consolidated financial statements. 13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS CAUTIONARY This Item 2 and the report on Form 10-QSB for the nine-month period ended September 30, 2007, may contain “forward-looking statements" regarding Momentum Biofuels, Inc. (formerly knownas Tonga Capital Corporation) (the “Company” or “Tonga”). In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "expects," "plans," "intends," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in any forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. Changes in the circumstances upon which we base our predictions and/or forward-looking statements could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: (1) our limited operating history; (2) our ability to pay down existing debt; (3) the Company's ability to obtain contracts with suppliers of raw materials (for the Company's production of biodiesel fuel) and distributors of the Company's biodiesel fuel product; (4) the risks inherent in the mutual performance of such supplier and distributor contracts (including the Company's production performance (5) the Company's ability to secure and retain management capable of managing growth; (6) the Company's ability to raise necessary financing to execute the Company's business plan; (7) potential litigation with our shareholders, creditors and/or former or current investors; (8) the Company's ability to comply with all applicable federal, state and local government and international rules and regulations; and (9) other factors over which we have little or no control. The independent registered public accounting firm's report on the Company's financial statements as of December 31, 2006, includes a “going concern” explanatory paragraph that describes substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to the factors prompting the explanatory paragraph are discussed below and also in Note 3 to the unaudited quarterly financial statements. SUBSEQUENT EVENTS On October 10, 2007, Momentum Biofuels, Inc. (formerly known as Tonga Capital Corporation)held its AnnualShareholders’ Meeting.Among the business conducted at the meeting was theelection of the Company’s Board of Directors.Messrs. Richard C.Cilento,Richard A. Robert, Jeffrey P. Ploen, David M. Fick, John V. Olsen, Richard K.Reiling and Gregory A. Enders were elected as directors.Barent W. Cater, theChiefExecutiveOfficerof theCompany,was notelectedto theBoardofDirectors. All directors were elected to serve a one-year term. In addition, at the Annual Shareholders' Meeting onOctober 10, 2007, a majority of the shareholders approved a resolution to changethe Company's name to Momentum Biofuels, Inc. On November 1, 2007, the Company has Amended is Articles ofIncorporation to reflect the new name, Momentum Biofuels, Inc. In addition, theCompany has been assigned a new trading symbol for its common stock, whichtrades on the Over-the-Counter BulletinBoard.The Company’s new symbol isMMBF.OB. On October 20, 2007, the Board of Directors appointed Mr. Gregory A. Enders as the Chief Executive Officer of the Company.Mr. Enders has served as a director of the Company since October 10,2007. On October 16, 2007, Mr. Barent W. Cater, in accordance with a Separation Agreement, resigned his position of CEO/President effective on that date.On October 19, 2007, Messrs. Stuart Cater and James O’Neal, in accordance with individual Separation Agreements, resigned their positions of Chief Financial Officer and Chief Operating Officer, respectively. In conjunction with the executed separation agreements, a total of 6,750,000 options were returned to the Company. 14 RESULTS OF OPERATIONS For the Nine Months Ended September 30, 2007 and Inception (May 8, 2006) to September 30, 2006 The Company recognized revenue of $487,486 during the nine months ending September 30, 2007. Operating expenses for the nine months ended September 30, 2007, included $561,534 in cost of goods sold, $485,426 in plant operating expenses and $6,650,409 in general and administrative expenses; totaling $7,135,835. Included in the general and administrative expenses for the nine months ending September 30, 2007 are $4,659,635 of expenses for executive stock options awarded pursuant to the terms of the Employment Agreements with Messrs. Barent W. Cater, Stuart C. Cater and James A. O’Neal.In addition, included in the general and administrative expenses for the nine months ending September 30, 2007 is $547,579 relating to the warrants awarded to TES Energy Development, LLC and $450,000 relating to stock provided to members of the Board of Directors as compensation. The Company recognized no revenue from inception (May 8, 2006) to September 30, 2006.During this period, the Company recognized $0.00 in cost of goods sold, $59,805 in plant operating expenses, $331,299 in general and administrative expenses and a $400,000 recapitalization expense resulting in total operating expenses of $791,104 for the period. The Company incurred $65,879 in interest expense and recognized $1,826 in interest income for the period.The increase in total operational expenses of $6,344,731 was due to the increase in general and administrative expenses of due in part to increased operational activities and the expense of executive stock options. During the nine months ended September 30, 2007, the Company incurred interest expense of $42,133 and recognized interest income of $10,954. During the nine months ended September 30, 2007, the Company recognized a net loss of $7,241,062 compared to a net loss of $855,157 for the period of May 8, 2006 (inception) through September 30, 2006.The increase of $6,385,905 was due primarily to the increase in general and administrative expenses, as discussed above.The net loss per share for the nine months ended September 30, 2007, was $0.14 per share compared to a net loss per share of $0.02 for the period of May 8, 2006 (inception) through September 30, 2006. The Company's cash expenditures during the nine months ended September 30, 2007 for the continued construction of the biodiesel plant in LaPorte, Texas were $914,467.As of June 25, 2007, the construction was substantially completed at a cost of $3,414,592. These assets were placed in service and are being depreciated pursuant to applicable accounting principles. For the Three Months Ended September 30, 2007 and 2006 The Company recognized revenue of $389,697 during the three months ended September 30, 2007.During the three months ended September 30, 2007, the Company recognized $434,313 in cost of goods sold, $379,564 in plant operating expenses and $2,095,565 in general and administrative expenses; resulting in total operating expenses of $2,475,129 for the three months ended September 30, 2007. For the three months ended September 30, 2006, the Company recognized no revenue or cost of goods sold.The Company recognized $52,555 in plant operating expenses and $207,781 in general and administrative expenses; resulting in total operating expenses of $260,336.The increase in total operating expenses of $2,214,793 is due to the increase in operational activities discussed above. The Company incurred $24,666 in interest expense and recognized $8,913 in interest income for the three months ended September 30, 2007. During the three months ended September 30, 2007, the Company recognized a net loss of $2,535,498 compared to a net loss of $312,354 for the three months ended September 30, 2006.The increase of $2,223,144 was due to the increase in operational expenses discussed above.The net loss per share for the three months ended September 30, 2007 was $0.05 per share.The net loss per share for the three months ended September 30, 2006 was $0.01. The Company incurred $53,561 in interest expense and recognized $1,543 in interest income for the three months ended September 30, 2006. LIQUIDITY AND CAPITAL RESOURCES At September 30, 2007, the Company had $2,127,274 in cash and $136,811 in other current assets with which to conduct its operations. There can be no assurance that the Company will be able to carry out its business plan. Historically, cash needs have been satisfied primarily through proceeds from private placements of equity securities and debt instruments, but there is no guarantee that such financing activities will be sufficient to fund current and future projects and the ability to meet cash and working capital needs. No commitments to provide additional funds have been made by management or other stockholders. Irrespective of whether the Company's cash assets prove to be inadequate to meet the Company's operational needs, the Company might seek to compensate providers of services by issuances of its common stock in lieu of cash. During the nine months ended September 30, 2007, the Company incurred losses from operations of $7,241,062.Net cash used in operating activities during the nine months ended September 30, 2007 was $1,804,836. Net cash used in investing activities during the nine months ended September 30, 2007 was $945,184, of which, most of these funds were used in the completion of the Company's production equipment. Net cash provided by financing activities during the nine months ended September 30, 2007 was $4,857,817. 15 The Company's financing activities during the nine months ending September 30, 2007 include the following: During the nine months ended September 30, 2007, the Company sold 5,111,500 shares of its restricted common stock for cash of $5,111,500 less offering costs of $90,863. The shares were sold for $1.00 per share. On April 3, 2007, Momentum converted the principal and accrued interest on the $250,000 promissory note held by the West Hampton Special Situation Fund, LLC into 275,742 shares of the Company's restricted common stock. The Company will also issue 10,000 shares of its restricted common stock to The Elevation Fund, LLC for the origination fee of $10,000 due on the promissory note. On April 3, 2007, the principal due on the two $125,000 promissory notes held by Kearney Holdings, LLC and the Kirby Enterprise Fund, LLC were converted into 250,000 shares of the Company's restricted common stock and all accrued interest was paid in cash. In connection with the $500,000 bridge financing, the Company issued the original parties warrants exercisable for 100,000 shares of its common stock. The warrants have a term of ten years and an exercise price of $1.00 per share. In connection with certain terms of this agreement, The Company has issued an additional warrant exercisable for 30,000 shares of the Company's common stock with an exercise price of $1.00 per share and a term of 10 years. In connection with the reverse acquisition of Momentum Biofuels, Inc. (a Texas Corporation), on June 30, 2006, Momentum Biofuels, Inc. (formerly known as Tonga Capital Corporation) issued a non-interest bearing, unsecured promissory note for $400,000 to Ultimate Investments Corporation ("Ultimate Investments"), a company that is owned by a shareholder of the Company. The $400,000 promissory note was issued regarding the retirement of 16,525,000 shares of the Company's common stock. The note was due on September 28, 2006 and the Company was unable to pay the note, at that time. The terms of the note provided that in failure of payment the note would cause the note to accrue interest at 12% per annum. On April 3, 2007, the Company entered into a forbearance agreement with Ultimate Investments for the $400,000 promissory note. The forbearance agreement provides for the Company to make scheduled payments on the principal and interest, with the final payment due December 31, 2007. In the nine month period ending September 30, 2007, the Company made payments in the amount of $90,000 on this obligation. On December 8, 2006, Momentum issued a promissory note for $50,000 from Mr. Richard Cilento, Jr., a member of the Company's Board of Directors. This promissory note accrues interest at 8.5% per annum and had a due date of January 8, 2007. The Company has entered into a forbearance agreement with Mr. Cilento, which calls for these promissory notes to be paid in full by November 16, 2007. Mr. Charles T. Phillips (then President and Chairman of the Company), in December 2006, loaned Momentum $110,129 represented by an 8.5% promissory note with a due date of January 8, 2007. At June 30, 2007, the balance of the note was $71,941.93. The Company has entered into a forbearance agreement with Mr. Phillips which calls for the promissory note to be paid in full by December 31, 2007. In April 2007, the Company entered into a consulting agreement with Mr. Phillips.Mr. Phillips will receive $12,500 monthly, beginning September 1, 2007. The agreement has a term of two-year. The agreement provides for the placement of certain restrictions on the sale of common shares held by Mr. Phillips. On April 16, 2007, the Company initiated a second private placement of 4,000,000 shares of its common stock at a price of $1.00 per share. As of September 30, 2007, 4,261,500 shares had been subscribed for and accepted related to under the terms of the private placement agreement, which is now closed. Management may need to seek and obtain funding, via loans or private placements of stock, for operations and to provide working capital. PLAN OF OPERATIONS Momentum, the Company's wholly-owned subsidiary, is a start-up biodiesel producer, focused on servicing the U.S. Gulf Coast and in the future, international biodiesel markets. Momentum plans to manufacture high quality, low cost and socially responsible biodiesel fuels that complement and integrate with the existing diesel fuel supply chain. Biodiesel is a domestic, renewable fuel for use in diesel engines that is derived from natural vegetable oils and animal fats. Biodiesel contains no petroleum, but can be used in any concentration with petroleum-based diesel fuel in existing diesel engines without engine modification. Our initial plant in LaPorte, Texas, has been completed and is currently in limited production. The Company's initial focus will be on efficiently operating the La Porte plant at its planned capacity and on sales of our product. Our marketing strategy will focus on wholesale distribution to fuel jobbers, corporate fleets and government users. We will also use established alternative fuel brokers where appropriate. 16 CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of financial statements included in this Quarterly Report on Form 10-QSB requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments. Management bases its estimates and judgments on historical experiences and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The more significant accounting estimates inherent in the preparation of the Company's financial statements include estimates as to the valuation of equity related instruments issued, and valuation allowance for deferred income tax assets. Our accounting policies are described in the notes to financial statements included in this Quarterly Report on Form 10-QSB. The more critical accounting policies are as described below. The Company believes that the following are some of the more significant accounting policies and methods used by the Company: · revenue recognition; · value of long-lived assets; · inventories · assets being developed for our own use; and · income taxes. REVENUE RECOGNITION The Company will recognize revenue when the product has been delivered to the customer, the sales price is fixed or determinable, and collectability is reasonably assured. VALUATION OF LONG-LIVED ASSETS The Company assesses the impairment of long-lived assets whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors the Company considers important which could trigger an impairment review include negative projected operating performance by the Company and significant negative industry or economic trends. The Company does not believe that there has been any impairment to long-lived assets as of September 30, 2007. INVENTORIES Inventories are stated at the lower of average cost basis or market.Abnormal amounts of idle facility expense, freight, handling costs, and wasted materials (spoilage) are recognized as current-period charges. Fixed production overhead is allocated to the costs of conversion into inventories based on the normal capacity of the production facilities. ASSETS BEING DEVELOPED FOR OUR OWN USE Assets being developed for our own use are stated at cost, which includes the cost of construction and other direct costs attributable to the construction. No provision for depreciation is made on assets developed for our own use until such time as the relevant assets are completed and put into service. The Company capitalizes interest cost on borrowings incurred during the new construction or upgrade of qualifying assets. Capitalized interest is added to the cost of the underlying assets and amortized over the estimated useful lives of the assets. Interest cost was capitalized during the period from inception (May 8, 2006) through September 30, 2007 amounted to $181,243 ($36,953 for the nine months ended September 30, 2007). RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS The Company has reviewed recently issued accounting pronouncements and the Company does not expect that the adoption of recently issued accounting pronouncements will have a material impact on its financial position, results of operations or cash flows. 17 ITEM 3. CONTROLS AND PROCEDURES a.Evaluation of Disclosure Controls and Procedures: The management of the Company has evaluated the effectiveness of the Company's disclosure controls and procedures as of the end of the period of the report September 30, 2007, and has concluded that the disclosure controls, internal controls and procedures are effective based upon their evaluation as of the evaluation date. b.Changes in Internal Control over Financial Reporting: There were no changes in the small business issuer's internal control over financial reporting identified in connection with the Company evaluation required by paragraph (d) of Rule 13a-15 or Rule 15d-15 under the Exchange act that occurred during the small business issuers last fiscal quarter that has materially affected or is reasonable likely to materially affect, the small business issuer's internal control over financial reporting. ITEM 3A(T). CONTROLS AND PROCEDURES There have been no changes in the small business issuers internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Rule 240.15d-15 that occurred during the small business issuer's last fiscal quarter that has materially affected, or is reasonable likely to materially affect, the small business issuer's internal control over financial reporting. PART IIOTHER INFORMATION Item 1. Legal Proceedings. Not Applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds The Company made the following unregistered sales of its securities from January 1, 2007 to September 30, 2007. DATE OF SALE TITLE OF SECURITIES NO. OF SHARES CONSIDERATION CLASS OF PURCHASER 01/03/07-01/26/07 Common Stock 850,000 $1.00 per share Accredited Investor(s) - Private Placement Memorandum 01/31/07 Warrant for common stock 10,000 Penalty for failure to register warrants Business Associate 02/1/07 Warrant for common stock 2,000 Investment banking fees Business Associate 04/16/07 - 08/31/07 Common Stock 4,261,500 $1.00 per share Accredited Investor(s) - Private Placement Memorandum 04/20/07 Options for common Stock 9,000,000 $1.00 exercise price Company Executive(s) 08/31/07 Warrant for common stock 1,000,000 $1.00 exercise price Business Associate 09/13/07 Common Stock 600,000 $.75 per share Director(s) Exemption from Registration Claimed All of the sales by the Company of its unregistered securities were made by the Company in reliance upon Section 4(2) of the Act. All of the individuals and/or entities listed above that purchased the unregistered securities were all known to the Company and its management, through pre-existing business relationships, as long standing business associates, friends, and employees. All purchasers were provided access to all material information, which they requested, and all information necessary to verify such information and were afforded access to management of the Company in connection with their purchases. All purchasers of the unregistered securities acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the Company. All certificates or agreements representing such securities that were issued contained restrictive legends, prohibiting further transfer of the certificates or agreements representing such securities, without such securities either being first registered or otherwise exempt from registration in any further resale or disposition. 18 Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. On October 10, 2007, Momentum Biofuels, Inc., (formerly known as Tonga Capital Corporation) (the Company) held its AnnualShareholders’ Meeting.The following items were approved by a majority of the voting shareholders: -Messrs. Richard C.Cilento,Richard A. Robert, Jeffrey P. Ploen, David M. Fick, John V. Olsen, Richard K.Reiling and Gregory A. Enders were elected to the Company’s Board of Directors.All directors were elected to serve a one-year term. -A resolution to changethe Company's name from Tonga Capital Corporation to Momentum Biofuels, Inc. -The engagement of Malone & Bailey, as the Company’s registered independent public accountants. Item 5. Other Information. None Item 6. Exhibits. The following is a complete list of exhibits filed as part of this Form 10-QSB. Exhibit numbers correspond to the numbers in the Exhibit Table of Item 601 of Regulation S-B. 31.1 Certification by the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act. 32.1 Certification by the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act. 19 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MOMENTUM BIOFUELS, INC. Date: November 14, 2007 By: /s/ Gregory A. Enders Gregory A. Enders, President, Chief Executive Officer & Acting Principal Accounting Officer 20
